Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-3 of our report dated February 27, 2008 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in the 2007 Annual Report to Shareholders, which is incorporated by reference inTransatlantic Holdings, Inc.'s Annual Report on Form 10-K for the year ended December 31, 2007.We also consent to the incorporation by reference of our report dated February 27, 2008 relating to the financial statement schedules, which appears in such Annual Report on Form 10-K. We also consent to the reference to us under the heading “Experts” in suchRegistration Statement. /s/
